DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In response to the election dated 12/17/21, Applicants elected Group I and traversed on the grounds that the cited reference does not teach or suggest the claimed antibodies. Therefore, the restriction among Groups I, II and III is withdrawn. This restriction is otherwise deemed proper and is, therefore, made FINAL.

B.	Claims 1, 2, 20-26, 28, 30-32, 34-38 and 41 are pending. Claims 28, 30-32, 34, 36-38 and 41 are withdrawn as being drawn to non-elected inventions. Claims 1, 2, 20-26 and 35 are the subject of this Office Action. 




2. Specification
A.	The specification is objected to since deposit numbers are missing on at least page 44, lines 9 and 10.

B.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 
D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

H.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	


3. Claim Objections
A.	Claim 24 is objected to since the comma before the “or” at the end of the sentence should be place after the “polyclonal”.

B.	Though not incorrect, in claim 25, it is suggested that “which method” be replaced with “wherein said method”.

C.	Regarding claim 2, parts (k)-(n), the Examiner wants to clarify that Applicants intended to recite that “the polyclonal antibody comprises a monoclonal antibody”.




4. Claim Rejections - 35 USC § 112(a) - enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 2 and 23 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The deposit of the biological material is considered necessary for the enablement of the current invention (see MPEP Chapter 2400 and 37 C.F.R. §§ 1.801-1.809).  Elements required for practicing a claimed invention must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If a deposit is made under the terms of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure (e.g. see 961 OG 21, 1977), and Applicants, their assignee or their agent needs to provide a declaration containing the following: 

1.	the current address of the ATCC.


3. 	A deposit made before or during pendency of an application for patent shall be made for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposit was received by the depository.


If deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801 - 1.809, Applicants may provide assurance of compliance by an affidavit or declaration, or a statement by an attorney of record over his or her signature and registration number, showing that:

1.  	During the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
2.  	All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
3.  	The deposit(s) will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
4.  	The deposit(s) was viable at the time of deposit;
5.  	The deposit(s) will be replaced if it should ever become non-viable.




5. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to antibodies comprising one or more alterations (e.g. “about 70% identity”) to one or more of the disclosed wild-type CDRs (e.g. Table 1), or wherein the antibody only comprises either a heavy or light chain (claim 2(m)).  Thus, the claims encompass antibodies that comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region, as well as antibodies that comprise one or more alterations to one or more of the 6 wild-type CDRs.
The specification only teaches that antibodies which specifically bind to PD-1 comprise all 6 CDRs, three from the heavy chain variable region and three from the light chain variable region. The specification does not teach antibodies that comprise fewer than all six CDRs, nor antibodies with heavy or light chain variable regions which are at least 70% identical to the recited heavy and light chain sequences (e.g. Table 1). The specification does not teach VL or VH domain antibodies comprising any amino acid mutations, deletions and insertions to the wild-type CDRs, nor are there any working examples of such, nor of antibodies which comprise fewer than 6 CDRs and which bind PD-1. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising fewer than all six CDRs and/or comprising one or more alterations to one or more of the six CDRs of a parental antibody (e.g. having at least about 70% sequence identity to the heavy and/or light chain variable regions and with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain variable region and the light chain variable region or all six CDRs (e.g. Table 1), which bind PD-1, to antibodies that comprise fewer than all six CDRs from the disclosed parental antibodies.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.

	
	
B.	Claim 23 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “isolated” host cell(s), does not reasonably provide enablement for host cell(s) which are not isolated. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming host cell(s) which are not isolated, as this reads on gene therapy and production of proteins in vivo. However, Applicants provide no guidance 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.




6. Claim Rejections - 35 USC § 112,(a) – written description
	Claims 1, 2, 20-26 and 35 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims are drawn to antibodies which bind a phosphorylation site of PD-1. The claims also recite hybridization, percent identity and antibodies in which only a heavy or light chain is defined by SEQ ID NO.
First, regarding claim 1, other than the requirement that the antibody bind a phosphorylation site of PD-1, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, antibodies which bind pITIM, alone (Example 4), are insufficient to describe the genus, since no antibodies to any other phosphorylation site appear to be described. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.
Second, regarding claim 2(c), it is unclear if the specification provides written description of any antibodies which bind to the phosphorylated site, as the conformation of PD-1 would be expected to be different than the unphosphorylated receptor.
Third, regarding claim 2(f) and (g), it is unclear if the specification provides written description of any antibodies which bind to the recited phosphorylation sites.
Fourth, various claims are drawn to heavy and light chains with 70-95% identity to recited SEQ ID NOs (e.g. Table 1) would have one or more amino acid substitutions, deletions, insertions and/or additions to the claimed full-length sequences (SEQ ID NOs). Similarly, nucleic acids encoding less than the full length SEQ ID NOs, or those which hybridize, would also be encoding for antibodies having one 


	

7. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A.	Claim 2 is confusing since it (e.g. part (i)) recites that PD-1, not the antibody, comprises heavy and light chains.

B.	Claim 2, part (r), and claim 25 are missing hybridoma and accession numbers.

C.	Claim 21 is rejected since the metes and bounds of “stringent” are unclear. The claim recites hybridization conditions, but none are recited in the claims specification. 
D.	Claim 25 is confusing since the preamble recites polyclonals; however, the body of the claim only refers to monoclonals.

E.	Claim 35 recites the limitation "subject".  There is insufficient antecedent basis for this limitation in the claim.




8. Conclusion
	Claims 1, 2, 20-26 and 35 are not allowable.






Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647